 

Exhibit 10.13

 



AMENDMENT TO STOCK PURCHASE AGREEMENT

 

This Amendment to Stock Purchase Agreement (this “Amendment”) is entered into as
of the effective date written below by and between Canbiola, Inc., a Florida
corporation (“CANB”), on one hand, and Iconic Brands, Inc., a Nevada corporation
(“ICNB”) and Green Grow Farms, Inc., a New York corporation (“GGFI”) on the
other hand. CANB, ICNB, and GGFI are sometimes referred to herein individually
as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties entered into that certain Stock Purchase Agreement dated
December 4, 2019 (the “Agreement”), pursuant to which CANB purchased fifty-one
percent (51%) of the issued and outstanding equity interests of GGFI from ICNB
in exchange for an aggregate of 37,500,000 shares of CANB’s common stock, nil
par value per share; and

 

WHEREAS, it has come to the attention of the Parties that the Agreement
contained a scrivener’s error and the Parties hereby wish to enter into this
Amendment to correct such error.

 

NOW, THEREFORE, the Agreement is hereby amended as follows:

 

1. Section 2.2(a)(i) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“If the Market Price Per Purchase Share (as defined) on the Valuation Date
multiplied by 37,000,000 is less than $1,000,000, CANB shall issue to ICNB such
a number of additional shares (“Additional Purchase Shares”) so that the Market
Price Per Share multiplied by the aggregate shares issued to ICNB (taking into
account the Purchase Shares and the Additional Purchase Shares) equals
$1,000,000. For purposes of the valuation, “Market Price Per Purchase Share”
shall be determined based upon the 10-day average VWAP for the 10-day period
ending on June 30, 2020.”

 

2. Amendment; Incorporation. Notwithstanding any provision to the contrary, this
Amendment shall govern all terms and conditions set forth herein. Except as
provided in this Amendment, all terms and conditions of the Agreement remain
unchanged. No Party waives any rights described in the Agreement by its
execution hereunder, unless specified herein. All other terms and conditions of
the Agreement apply except as specifically amended herein. Capitalized terms
used herein but not defined shall have the meaning ascribed to them in the
Agreement. This Amendment is specifically incorporated into the Agreement.

 

3. Execution. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original instrument, but all such counterparts together
shall constitute one and the same instrument. The Parties may execute this
Amendment by delivery of signature by facsimile or electronic transmittal, which
shall be deemed binding on the Parties.

 

[Remainder Intentionally Left Blank; Signature Page Follows]

 

 1 of 2 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to Stock
Purchase Agreement as of the 27th day of January, 2020.

 

CANB:

Canbiola, Inc.

 

By:     Name: Marco Alfonsi   Title: CEO  

 

ICNB:

Iconic Brands, Inc.

 

By:     Name: Richard DeCicco   Title: President  

 

GGFI:

Green Grow Farms, Inc.

 

By:     Name: Stephen Apolant   Title: Director  

 

By:     Name: Peter Scalise   Title: President  

 

 2 of 2 

 

 